     Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 WILLIE BENTLEY,

               Plaintiff,                                      DECISION AND ORDER

          v.                                                   6:18-CV-06477 EAW

 JDM ENTERPRISES d/b/a McDonalds,

            Defendant.
___________________________________

                                    INTRODUCTION

       Plaintiff Willie Bentley (“Plaintiff”), proceeding pro se, has asserted claims of race

and disability discrimination against defendant JDM Enterprises (“Defendant”). (Dkt. 5;

Dkt. 6; Dkt. 17). Currently pending before the Court is a motion for summary judgment

filed by Defendant. (Dkt. 21). For the reasons that follow, the Court grants Defendant’s

motion.

                               FACTUAL BACKGROUND

       Plaintiff failed to file a response to Defendant’s Statement of Material Facts (Dkt.

21-2), as required by Local Rule of Civil Procedure 56(a). Plaintiff was advised that if he

failed to file the required response, “all material facts set forth in defendant’s statement of

material facts not in dispute will be deemed admitted.” (Dkt. 21 at 3). Accordingly, the

Court treats the material facts set forth in Defendant’s Statement of Material Facts (Dkt.

21-2) as true to the extent they are supported by the evidence of record. See Giannullo v.

City of New York, 322 F.3d 139, 140 (2d Cir. 2003). However, as required at this stage of

                                             -1-
     Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 2 of 13




the proceedings, to the extent there is an ambiguity in the record, the Court has resolved

the ambiguity in favor of Plaintiff.

       Plaintiff is “African-American” and suffers from “back pain [and] two slipped

discs.” (Dkt. 21-2 at ¶¶ 2-3). He possesses a permit allowing him to use handicapped

designated parking spots.1 (Dkt. 5 at 9).

       Defendant is “an owner/operator franchise restaurant” whose president is Justin

MacCarthy (“MacCarthy”). (Dkt. 21-2 at ¶ 4). Plaintiff’s claims are based on incidents in

which restaurant manager Lia Trimble (“Trimble”) questioned him about having parked in

a handicapped designated parking spot in Defendant’s parking lot. (Id. at ¶ 6). Trimble is

white. (Dkt. 21-9 at 23).

       At his deposition, Plaintiff testified that he would typically go to the restaurant every

day for coffee. (Id. at 9). According to Plaintiff, in March of 2018, he came into the

restaurant as usual and Trimble said to him, “Willie, why did you park in the handicapped

zone? You don’t look handicap [sic]. You look fine to me.” (Id. at 8). Trimble did not

ask Plaintiff to leave the restaurant. (Id.). Plaintiff told Trimble to leave him alone and

then sat down and drank his coffee. (Id. at 10).

       Plaintiff testified that Trimble was thereafter “rude” to him when she would hand

him his coffee and that although “[s]he didn’t say anything,” he “could tell that she didn’t

really like” him. (Id.). Then, in April of 2018, Plaintiff claims that Trimble told him that



1
       “Handicapped” is the term used in the New York Vehicle and Traffic Law provision
dealing with accessible parking, see N.Y. Veh. & Traf. Law § 1203-b, and the term used
by the parties, and accordingly it is the term used in this Decision and Order.
                                             -2-
     Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 3 of 13




she was going to call the police if he continued to park in the “handicapped zone.” (Id. at

11). Plaintiff again told her to leave him alone. (Id.).

          Plaintiff further testified that on May 9, 2018, he was at the restaurant drinking his

morning coffee when Trimble arrived for work with her boyfriend and daughter. (Id. at

19). Trimble’s boyfriend and daughter are not employees of Defendant, but were present

as customers. (Id.). According to Plaintiff, less than ten minutes after Trimble’s arrival,

the police were “at [his] car.” (Id.). Plaintiff went out to speak to the police officer, who

stated that he was “just driving, looking around at handicapped stickers.” (Id. at 20).

Plaintiff told the police officer that he did not believe him and that he knew the “young

lady inside” had called, to which the officer responded, “what lady?” (Id.). Plaintiff

showed the officer his parking permit and the officer told him that he was “fine” and could

“park anywhere [he] want[s] to.” (Id. at 21). Plaintiff was not asked to move his car or to

leave the restaurant. (Id. at 21-22). Although Plaintiff’s parking permit was designed to

hang up on his rearview mirror, he had it displayed on his dashboard. (Dkt. 21-3 at ¶¶ 16-

7, 25).

          Plaintiff then informed the general manager of the restaurant, Merica Micheaux

(“Micheaux”) that he would like to have a meeting with MacCarthy, and Micheaux agreed

to convey that message to MacCarthy. (Id. at 22). After Micheaux left, Plaintiff claims

that Trimble’s boyfriend confronted him and tried to talk him out of speaking to

MacCarthy. (Id.).

          Plaintiff did thereafter have a meeting with MacCarthy in which MacCarthy denied

any previous knowledge of Plaintiff’s issues with Trimble. (Id. at 24). MacCarthy

                                               -3-
     Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 4 of 13




apologized and Plaintiff “accepted his apology.” (Id. at 26). However, thereafter Trimble’s

boyfriend called a friend of Plaintiff’s and was “bad mouthing” Plaintiff. (Id. at 25).

Plaintiff tried to get in touch with MacCarthy again to discuss the matter further, but

MacCarthy did not respond to his messages. (Id. at 25-26).

       Trimble, Micheaux, and McCarthy all submitted statements to the New York State

Division of Human Rights (the “NYSDHR”) that contradict in various respects Plaintiff’s

version of events. (See Dkt. 21-8 at 7-12). However, as is required at this stage of this

proceedings, the Court assumes that a jury would credit Plaintiff’s testimony.

                            PROCEDURAL BACKGROUND

       Plaintiff commenced this action on June 27, 2018. (Dkt. 1). The matter was

originally assigned to the Hon. Michael A. Telesca. On July 5, 2018, Judge Telesca entered

a Decision and Order granting Plaintiff leave to proceed in forma pauperis and dismissing

his Complaint sua sponte with leave to amend. (Dkt. 4). Plaintiff filed an Amended

Complaint on August 3, 2018 (Dkt. 5), and Judge Telesca entered a Decision and Order

ordering service on August 17, 2018 (Dkt. 6).2 The Answer was filed on November 8,

2018. (Dkt. 10).

       Discovery closed on August 30, 2019. (Dkt. 13). Defendant filed the instant motion

for summary judgment on September 30, 2019. (Dkt. 21). Plaintiff filed his response on




2
       The Amended Complaint named MacCarthy as the defendant; Defendant was
substituted in his place pursuant to a stipulation of the parties filed on April 30, 2019. (Dkt.
18; Dkt.19).
                                             -4-
     Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 5 of 13




October 9, 2019. (Dkt. 22). Defendant filed its reply on November 13, 2019. (Dkt. 23).

The matter was reassigned to the undersigned on March 19, 2020. (Dkt. 25).

                                      DISCUSSION

I.     Legal Standard

       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

should be granted if the moving party establishes “that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The Court should grant summary judgment if, after considering the evidence in

the light most favorable to the nonmoving party, the Court finds that no rational jury could

find in favor of that party. Scott v. Harris, 550 U.S. 372, 380 (2007) (citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)).

       “The moving party bears the burden of showing the absence of a genuine dispute as

to any material fact. . . .” Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486

(2d Cir. 2014). “Where the non-moving party will bear the burden of proof at trial, the

party moving for summary judgment may meet its burden by showing the evidentiary

materials of record, if reduced to admissible evidence, would be insufficient to carry the

non-movant’s burden of proof at trial.” Johnson v. Xerox Corp., 838 F. Supp. 2d 99, 103

(W.D.N.Y. 2011) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)). Once the

moving party has met its burden, the opposing party “must do more than simply show that

there is some metaphysical doubt as to the material facts, and may not rely on conclusory

allegations or unsubstantiated speculation.” Robinson v. Concentra Health Servs., Inc.,

781 F.3d 42, 44 (2d Cir. 2015) (quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d

                                           -5-
      Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 6 of 13




Cir. 2011)).   Specifically, the non-moving party “must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Brown, 654

F.3d at 358. Indeed, “the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986).

II.    Race Discrimination Claim

       Plaintiff alleges that Defendant discriminated against him on the basis of his race.

Title II of the Civil Rights Act of 1964 provides that “[a]ll persons shall be entitled to the

full and equal enjoyment of the goods, services, facilities, privileges, advantages, and

accommodations of any place of public accommodation, as defined in this section, without

discrimination or segregation on the ground of race, color, religion, or national origin.” 42

U.S.C. § 2000a(a).

       “The [Second Circuit] Court of Appeals has indicated that § 2000a claims may be

analyzed using the framework established for claims under 42 U.S.C. § 1981.” Stone v.

New York Pub. Library, No. 05 CIV. 10896 (DLC), 2008 WL 1826485, at *3 (S.D.N.Y.

Apr. 22, 2008) (citing Lizardo v. Denny’s, Inc., 270 F.3d 94, 106 (2d Cir. 2001)), aff’d,

348 F. App’x 665 (2d Cir. 2009). “At the summary judgment stage, [the Court] appl[ies]

the burden-shifting framework set forth in McDonnell Douglas v. Green, 411 U.S. 792,

802-03, 93 S. Ct. 1817, 36 L.Ed.2d 668 (1973), to claims arising under § 1981 that rely on

indirect evidence of discriminatory intent.” Underdog Trucking, L.L.C. v. Cellco P’ship,

514 F. App’x 31, 32 (2d Cir. 2013). Under this framework, “the plaintiff must first

                                            -6-
     Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 7 of 13




establish a prima facie case of discrimination by demonstrating,” among other things,

“circumstances . . . [that] give rise to an inference of discrimination.” Id. If the plaintiff

establishes a prima facie case of discrimination, “the burden then shifts to the defendant to

articulate some legitimate, nondiscriminatory reason for the adverse action.” Id. If the

defendant meets this burden, “[t]he burden then shifts back to the plaintiff to come forward

with evidence that the defendant’s proffered, non-discriminatory reason is a mere pretext

for actual discrimination.” Id. at 33 (quotation omitted).

       Here, Plaintiff cannot satisfy his initial burden of showing a prima facie case of

discrimination. “Naked assertions of race discrimination, without any supporting facts, are

insufficient to state a Section 1981 claim.” Fouche v. St. Charles Hosp., 64 F. Supp. 3d

452, 457 (E.D.N.Y. 2014). Instead, a plaintiff asserting a § 1981 claim must support his

allegations of discrimination with “meaningful comments, actions, or examples of

similarly-situated persons outside of the Plaintiff’s protected class being treated

differently.” Id.; see also Allen v. Cty. of Nassau, 90 F. Supp. 3d 1, 7 (E.D.N.Y. 2015)

(“While the burden of establishing a prima facie case is relatively low, it is well-established

that a plaintiff who can offer nothing more than his or her own conclusory assertions in

support of an allegation of racial discrimination cannot survive a motion for summary

judgment.”).

       There is no evidence in this case that any employee of Defendant ever raised or

referenced Plaintiff’s race in any fashion. Further, while Plaintiff alleges in his Amended

Complaint that he has “never seen any of the white handicapped senior citizens questioned

as to why they were parking in a handicapped parking spot” (Dkt. 5 at 6), he has not, at the

                                             -7-
       Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 8 of 13




summary judgment stage, come forward with any evidence to support the conclusion that

these purported “white handicapped senior citizens” were similarly situated to him and

treated more favorably. See Jenkins v. NYC Transit Auth., 201 F. App’x 44, 46 (2d Cir.

2006) (affirming grant of summary judgment on § 1981 claim where the plaintiff could not

“point to any case” in which “a similarly situated white” individual had been treated more

favorably).

        Indeed, in opposition to Defendant’s summary judgment motion, Plaintiff identifies

no evidence whatsoever to support his race discrimination claim. The sole statement he

makes that even obliquely addresses the issue is that he “occasionally would see different

race’s come into the lakeville McDonalds but never would stay to eat or drink [sic].” (Dkt.

22 at 3). Far from supporting a claim of race discrimination, this statement by Plaintiff

indicates that he is not aware of customers of a different race who are similarly situated to

him. On the record before the Court, no rational factfinder could conclude that Plaintiff

was discriminated against based on his race, and Defendant is entitled to summary

judgment on this claim.

III.    Disability Discrimination Claim

        Plaintiff also claims that Defendant discriminated against him on the basis of

disability. Title III of the Americans with Disabilities Act, 42 U.S.C. § 12182 (“Title III”),

prohibits discrimination on the basis of disability in places of public accommodation. To

establish a Title III claim, a plaintiff must show “(1) that [he] is disabled within the meaning

of the ADA; (2) that defendants own, lease, or operate a place of public accommodation;

and (3) that defendants discriminated against [him] by denying [him] a full and equal

                                             -8-
     Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 9 of 13




opportunity to enjoy the services defendants provide.” Camarillo v. Carrols Corp., 518

F.3d 153, 156 (2d Cir. 2008).       Here, Defendant argues both that Plaintiff has not

demonstrated that he is disabled within the meaning of the ADA and that he has not been

denied a full and equal opportunity to enjoy the services that Defendant provides to the

public. For the reasons that follow, the Court agrees.

       As to the Defendant’s first argument, “[t]he ADA defines a disability as ‘(A) a

physical or mental impairment that substantially limits one or more major life activities of

such individual; (B) a record of such an impairment; or (C) being regarded as having such

an impairment (as described in paragraph (3)).’”         Alexiadis v. N.Y. Coll. of Health

Professions, 891 F. Supp. 2d 418, 428 (E.D.N.Y. 2012) (quoting 42 U.S.C. § 12102(1)).

Effective January 1, 2009, “Congress enacted the ADA Amendments Act of 2008

(‘ADAAA’) . . ., which expanded the class of individuals entitled to protection under the

ADA.” Id. In particular, the ADAAA rejected the Supreme Court’s analysis in Sutton v.

United Air Lines, 527 U.S. 471 (1999) and Toyota Motor Manufacturing v. Williams, 534

U.S. 184 (2002), which had strictly defined disability under the ADA. See id. As one court

in this Circuit has explained:

       The ADAAA expanded the interpretation of the ADA’s three-category
       definition of “disability.” For example, “major life activity” includes “caring
       for oneself, performing manual tasks . . . walking, standing, lifting, bending,
       speaking, breathing . . . and working,” as well as “the operation of a major
       bodily function.” including “neurological, brain, respiratory, circulatory,
       endocrine, and reproductive functions.”

Hutchinson v. Ecolab, Inc., No. 3:09-cv-1848(JBA), 2011 WL 4542957, at *8 (D. Conn.

Sept. 28, 2011) (quoting Pub. L. No. 110–325, 122 Stat. 3553, 3555 (2008)).


                                            -9-
    Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 10 of 13




       The record before the Court in this case contains the following information

regarding Plaintiff’s claimed disability: (1) in his complaint submitted to the NYSDHR,

when asked to specify his disability, Plaintiff wrote “handicap sticker” (Dkt. 21-4 at 4);

(2) in response to an interrogatory asking him to specify his disability, Plaintiff wrote

“Retirement due to back pain, two slipped discs top and bottom” (Dkt. 21-6 at 7; Dkt. 21-

7 at 2); and (3) Plaintiff has a parking permit allowing him to park in a handicapped

designated spot (Dkt. 21-9 at 5). These facts are insufficient to establish that Plaintiff is

disabled within the meaning of the ADA.

       First, as to Plaintiff’s possession of a parking permit, a municipality’s “decision to

allow an individual to park in a handicapped designated spot is in no way equivalent to a

finding that Plaintiff is disabled within the meaning of the ADA.” Pinto v. Massapequa

Pub. Sch., 820 F. Supp. 2d 404, 409 (E.D.N.Y. 2011); see also Perdum v. Forest City

Ratner Companies, 174 F. Supp. 3d 706, 714 n.14 (E.D.N.Y. 2016) (“That Plaintiff has

been issued placards permitting him to park in handicap-accessible parking spots . . .

provides little, if any, support for his claim of disability because a locality’s decision to

allow an individual to park in a handicapped designated spot is in no way equivalent to a

finding that Plaintiff is disabled within the meaning of the ADA.” (quotation omitted)),

aff’d, 677 F. App’x 2 (2d Cir. 2017).

       Second, the fact that Plaintiff has a back injury and that he claims to have retired

due to back pain, without more, does not establish that he is disabled within the meaning

of the ADA. See, e.g., Palmieri v. City of Hartford, 947 F. Supp. 2d 187, 199 (D. Conn.

2013) (finding the plaintiff not disabled within the meaning of the ADA notwithstanding

                                           - 10 -
    Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 11 of 13




his degenerative disc disease with a herniated disc); Weigand v. Niagara Frontier Transp.

Auth., No. 03-CV-794S, 2010 WL 584021, at *8 (W.D.N.Y. Feb. 16, 2010) (finding that

the plaintiff’s herniated disc did not render him disabled as defined in the ADA, even

though it prevented him from working in his pre-injury position). In opposition to

Defendant’s motion for summary judgment, Plaintiff has come forward with no evidence

to support the conclusion that his back injury substantially limits any of his major life

activities. Plaintiff cannot sustain a Title III claim on this record.

       The Court also agrees that Plaintiff cannot establish that he was denied a full and

equal opportunity to enjoy the services provided by Defendant. Plaintiff concedes that he

was never denied service, asked to leave the restaurant, prevented from parking in an

accessible space, or asked to move his vehicle. The essence of Plaintiff’s complaint is that

Trimble did not believe that he was disabled and was rude to him because of that belief and

because she did not believe he was properly displaying his parking permit.3 However,

“legislation such as the ADA cannot regulate individuals’ conduct so as to ensure that they

will never be rude or insensitive to persons with disabilities.” Camarillo v. Carrols Corp.,

518 F.3d 153, 157 (2d Cir. 2008) (citation omitted); see also Krist v. Kolombos Rest. Inc.,

688 F.3d 89, 97 (2d Cir. 2012) (“[T]he ADA does not impose a civility code”) (finding no

Title III claim where owners of restaurant “became less friendly” after the plaintiff began

bringing her service dog and “shouted at her when she did not properly place the dog in a


3
       The fact that Trimble’s actions were purportedly motivated not by a belief that
Plaintiff was disabled but by a belief that he was not further undermines the viability of his
ADA discrimination claim. See Fiorillo v. United Techs. Corp., No. 3:13-CV-1287 (VLB),
2015 WL 5797010, at *10 n.9 (D. Conn. Sept. 30, 2015).
                                             - 11 -
    Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 12 of 13




position where it could not suffer or cause harm”). In other words, while it may have been

rude and inappropriate for Trimble to question Plaintiff on two occasions as to whether he

had properly parked in a handicapped designated spot, it did not amount to a Title III

violation.

       With respect to the police inspection of Plaintiff’s car in May 2018, there is no

evidence that Trimble or the police officer ever approached Plaintiff or interfered with his

presence at the restaurant on this occasion. To the contrary, it is Plaintiff’s own testimony

that when he was informed the police were looking at his car, he affirmatively went outside

and engaged with the officer. (Dkt. 21-9 at 21). Further, the officer merely confirmed that

Plaintiff had a parking permit and that he was free to park in a handicapped designated

spot. No one (apart from Trimble’s boyfriend, who is not employed by Defendant) is

alleged to have spoken to Plaintiff in a derogatory fashion in May 2018 or to have suggested

in any manner that he could not park in an accessible spot. No rational jury could find a

Title III violation on these facts. Accordingly, Defendant is entitled to summary judgment

on this claim.




                                           - 12 -
    Case 6:18-cv-06477-EAW-MWP Document 26 Filed 09/03/20 Page 13 of 13




                                   CONCLUSION

      For the foregoing reasons, the Court grants Defendant’s motion for summary

judgment. (Dkt. 21). The Clerk of Court is directed to enter judgment in favor of

Defendant and to close the case.

      SO ORDERED.



                                               ________________________________
                                               ELIZABETH A. WOLFORD
                                               United States District Judge
Dated: September 3, 2020
       Rochester, New York




                                      - 13 -
